PER CURIAM.
Husband appeals six provisions of a dissolution decree, challenging the award of custody, child support, division of real and personal property, allocation of debts and failure to award attorney fees to the husband. We review de novo and affirm the decree in all respects except for the division of the parties’ interests in real property. The trial court, in attempting to effect an equal distribution of property, granted husband a judgment lien of $2,000, without interest, payable when the house is sold, against the family home awarded to wife.
Based on all of the testimony and evidence as to the contributions of the parties and the value of the real property, we conclude that the amount of the judgment is too low and should draw interest. Accordingly, we modify paragraph four of the decree to read as follows:
“IT IS FURTHER ORDERED that petitioner is awarded any and all interest in the family home located at 19065 S.W. Pilkington, Lake Oswego, Oregon, a legal description being attached hereto, marked Exhibit ‘A’ and made a part hereof by this reference, subject to the encumbrances thereon owing to Far West Savings and Loan Association and the Canby Union Bank, saving and holding the respondent harmless therefrom; provided, however, that respondent shall have a judgment lien in the amount of $4,000 representing his equity in said house, to be paid with interest at the rate of 9 percent on or prior to July 23, 1987, or the date on which the house is sold, whichever shall first occur.”
Affirmed as modified.